—Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered February 28, 1995, convicting him of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). While the defense may have raised legitimate questions regarding the motivation and credibility of the People’s central witness, who was a confidential informant working with the police pur*344suant to a cooperation agreement with the District Attorney’s office, the informant’s testimony was not incredible as a matter of law (see, People v Yarrell, 150 AD2d 740; People v Mistretta, 147 AD2d 661; cf., People v Foster, 64 NY2d 1144, cert denied 474 US 857; People v Reed, 40 NY2d 204; People v Santos, 38 NY2d 173; People v Ledwon, 153 NY 10).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, without merit. Bracken, J. P., Sullivan, Altman and McGinity, JJ., concur.